     Case 2:18-cv-07592-R-MAA Document 14 Filed 03/07/19 Page 1 of 3 Page ID #:34



1    Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St. Suite 780,
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7    abacon@ toddflaw.com
     Attorneys for Plaintiff
8

9                         UNITED STATES DISTRICT COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11

12                                               )   Case No.
      TERRY FABRICANT, individually              )
13
     and on behalf of all others similarly       )
14   situated,                                        2:18-cv-07592-R-MAA
                                                 )
15
     Plaintiff,                                  )
                                                     VOLUNTARY NOTICE OF
                                                 )
16
     vs.                                             DISMISSAL OF ACTION OF THE
                                                 )
                                                     INDIVIDUAL CLAIMS
17                                               )
     RELIANT SERVICES GROUP,                         WITH PREJUDICE AND THE
                                                 )
18
     LLC,                                            PUTATIVE CLASS CLAIMS
                                                 )
     and DOES 1 through 10, inclusive,               WITHOUT PREJUDICE
19                                               )
20
     and each of them,                           )
     Defendant.
21

22
           NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
23

24   Civil Procedure 41(a)(1), hereby voluntarily dismisses the entire case with
25
     prejudice as to all of their individual claims and without prejudice as to the claims
26

27   of any putative class member. Each party shall bear their own costs and attorneys’
28
     fees. Defendant has neither answered Plaintiff’s Complaint, nor filed a motion for


                                        Notice of Dismissal - 1
     Case 2:18-cv-07592-R-MAA Document 14 Filed 03/07/19 Page 2 of 3 Page ID #:35



1    summary judgment. Accordingly, this matter may be dismissed with prejudice and
2
     without an Order of the Court.
3

4          RESPECTFULLY SUBMITTED this March 7, 2019.
5

6
                              By:
7
                                                  /s/Adrian R. Bacon
8                                                   Adrian R. Bacon ESQ.
                                              Law Offices of Todd M. Friedman,P.C.
9
                                                   Attorney For Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
     Case 2:18-cv-07592-R-MAA Document 14 Filed 03/07/19 Page 3 of 3 Page ID #:36



1
     CERTIFICATE OF SERVICE
2
     Filed electronically on March 7, 2019 with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on March 7, 2019 to:
6

7    To the Honorable Court, all parties and their Counsel of Record
8

9                                                      By: /s/Adrian R. Bacon
                                                        Adrian R. Bacon ESQ.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 3
